Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant's election without traverse of Group I, claims 1-12, 15-18, and claims 20-21 in the reply filed on 12/07/21 is acknowledged.  
Claims 13-14 have been withdrawn.

Priority
2.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 04/14/20, 08/13/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.          The drawings filed on 04/14/20.  These drawings are acceptable.

Allowable Subject Matter
5.	Claim 19 have been cancelled.
6.	Claims 1-12, 15-18, 20-21, are allowed.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
8.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious an optical waveguide used for an optical concentration measuring apparatus for measuring concentration of a gas to be measured or a liquid to be measured, the optical waveguide comprising a support that is formed from a material having a smaller refractive index than a refractive index of the core layer and connects at least a portion of the substrate and at least a portion of the core layer in a manner supporting the core layer with respect to the substrate; and a suppressing portion for suppressing deformation of fine lines that form the fine line pattern, wherein the support is not provided in an entire region between the light propagating portion and the substrate in a cross-section perpendicular to the longitudinal direction of the core layer at least at a position in the longitudinal direction; in combination with the rest of the limitations of claim 1.

Quayle
9.	This application is in condition for allowance except for the following formal matters: 
Withdrawn Claims 13-14 need to be cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geisel Kara can be reached on (571)272- 2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 24, 2021
/Tri T Ton/             		
Primary Examiner Art Unit 2877